Citation Nr: 1447216	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  09-48 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent prior to March 13, 2014, and in excess of 20 percent thereafter for degenerative arthritis of the lumbar spine.

2.  Entitlement to a disability evaluation in excess of 10 percent for greater tronchanter bursitis of the left hip.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 2002 to January 2005, and from May 2007 to June 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which initially denied the claim for increase for greater tronchanter bursitis of the left hip, and awarded a noncompensable evaluation for degenerative arthritis of the lumbar spine, effective June 5, 2008.  In November 2009, the RO issued Statement of the Case (SOC), considering evidence received within the appeal period, and awarded a 10 percent evaluation for degenerative arthritis of the lumbar spine, effective June 5, 2008.  This case was then transferred to the San Diego, California RO.  In a March 2014 rating decision, the RO awarded a 20 percent evaluation for degenerative arthritis of the lumbar spine, effective March 13, 2014.  However, as these grants do not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

The Veteran previously requested a hearing before the Board in his November 2009 VA Form 9.  However, in a October 2014 statement, the Veteran indicated that he no longer desired a hearing.  As such, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704 (2013).

The Board also notes that the Veteran initially indicated his desire to appeal the issues of entitlement to an evaluation in excess of 10 percent for right shoulder rotator cuff tendinosis with recurrent impingement syndrome, and entitlement to a compensable rating for bilateral hearing loss, in addition to the above listed issues.  However, a February 2014 Informal Conference Report, signed by the Veteran, requested that the issues of entitlement to an increased rating for the right shoulder and bilateral hearing loss be withdrawn; those issues are, therefore, considered withdrawn.  38 C.F.R. § 20.204.



FINDINGS OF FACT

1.  Prior to March 13, 2014, the Veteran's lumbar spine disability has been manifested by pain, with forward flexion limited to 90 degrees at worst, but without evidence of ankylosis, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and without evidence of intervertebral disc syndrome.

2.  As of March 13, 2014, the Veteran's lumbar spine disability has been manifested by pain, with forward flexion limited to 50 degrees at worst, but without evidence of ankylosis, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, and without evidence of intervertebral disc syndrome.

3.  The Veteran's lumbar spine disability has been productive of right lower extremity radiculopathy that is no more than mild in severity.

4.  The Veteran's lumbar spine disability has been productive of left lower extremity radiculopathy that is no more than mild in severity.

5.  The Veteran's greater tronchanter bursitis of the left hip is manifested by localized tenderness on the left hip, flexion to 90 degrees and extension to 0 degrees with pain.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a lumbar spine disability prior to March 13, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).



2.  The criteria for a rating in excess of 20 percent for a lumbar spine disability effective March 13, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).

3.  The criteria for a rating of 10 percent, but not higher, for right lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2013).

4.  The criteria for a rating of 10 percent, but not higher, for left lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2013).

5.  The criteria for an initial evaluation greater than 10 percent for greater tronchanter bursitis of the left hip have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5019, 5250-55 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for entitlement to a higher initial evaluation for degenerative arthritis of the lumbar spine, and an increased rating for greater tronchanter bursitis of the left hip.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

The initial rating appeal arises from a granted claim of service connection.  Compliance with the first notice element requires notice of the five service connection elements in initial ratings cases: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claim for a higher initial rating for degenerative arthritis, a July 2008 letter fully satisfied the duty to notify provisions, including notice of the degree of disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  

To satisfy the first notice element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010).  A letter dated in July 2008 fully satisfied the duty to notify provisions as to all elements prior to initial adjudication of the Veteran's increased rating claim in October 2008.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  


B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

The RO provided the Veteran appropriate VA examinations in August 2008 and March 2014.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA, mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The examination reports provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).




II.  Lumbar Spine

The Veteran contends that he is entitled to an initial rating in excess of 10 percent prior to March 13, 2014, and a rating in excess of 20 percent since, for his degenerative arthritis of the lumbar spine.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

By way of history, the Veteran claimed entitlement to service connection for lower back pain on June 12, 2008.  In an October 2008 rating decision, the RO granted entitlement to service connection for degenerative arthritis of the lumbar spine, and awarded a noncompensable rating, effective June 5, 2008, the day after discharge from service.  The Veteran filed a timely notice of disagreement, and in a November 2009 SOC, the RO awarded a 10 percent rating for degenerative arthritis of the lumbar spine, effective June 5, 2008.  The Veteran perfected his appeal, and in March 2014, the RO awarded a 20 percent rating for degenerative arthritis of the lumbar spine, effective March 13, 2014.  As such, the issue before the Board is whether the Veteran is entitled to an initial rating in excess of 10 percent prior to March 13, 2014, and a rating in excess of 20 percent, since.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013). 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

The Veteran contends that he is entitled to a higher disability rating for his degenerative arthritis of the lumbar spine.  Such disability has been rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242, as 20 percent disabling.

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  Id. at Note 1.

June 2008 VA treatment records show an evaluation for low back pain radiating into the left hip and leg, down to the knee.  The report states that the Veteran could walk and carry objects as heavy as a ladder, but was limited in his ability to run or lift more than 50 pounds by his back.  On examination, the Veteran had tenderness in his lower lumbar spine and left sacroiliac joint.  The Veteran had normal strength, intact sensation, brisk/symmetrical reflexes, and negative straight leg raise.  Based on the Veteran's MRI report, the report lists a diagnostic impression of degenerative disc disease at both L4/5 and L5/S1 with associated posterior annular tears.  The MRI was negative for frank herniation of spinal stenosis.

At an August 2008 VA examination, the Veteran reported that his back condition had existed since 2007, and noted stiffness, and difficulty walking and bending forward.  He denied visual disturbances, weakness, numbness, fevers, bladder complaints, malaise, bowel complains, dizziness, or weight loss.  The Veteran endorsed constant pain in the lower back, existing for approximately a year.  He stated the pain traveled to both legs, left more than right, which could be elicited by physical activity and relieved by rest.  He stated that at the time of pain, he could not function without medication.  The Veteran denied receiving treatment for his condition, and stated it had not resulted in any incapacitation.  The Veteran reported functional impairment to include an inability to stand and walk for prolonged periods of time and bending forward. 

Physical examination revealed no evidence of radiating pain on movement.  Muscle spasm was absent, but tenderness noted on examination was described as tenderness of the lumbosacral spinous processes.  Straight leg raising test was negative, bilaterally.  There was no ankylosis.  Range of motion testing revealed flexion to 90 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 28 degrees, right rotation to 27 degrees, and left rotation to 30 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Inspection of the spine revealed normal head position with symmetry in appearance, and symmetry of spinal motion with normal curves of the spine.  There was no sign of intervertebral disc syndrome with chronic and permanent nerve root impairment.  The examiner noted that the Veteran's degenerative arthritis of the lower back diagnosis remained unchanged due to subjective factors such as pain, and objective factors such as x-ray findings of degenerative arthritis changes.

Neurological examination of the lower extremities showed motor function within normal limits, sensory function within normal limits, and bilateral knee jerk 2+ and ankle jerk 2+.

A January 2009 VA treatment record indicates consultation for evaluation of the Veteran's low back pain and desire for weight loss.  The Veteran stated that he was most interested in a weight loss program, but did admit to having chronic low back pain.  The report states that due to weight gain, the Veteran had difficulty with exercises and weigh management.  The report assessment indicates that Veteran's low back pain was likely due to lumbosacral spondylosis without myelopathy as well as associated weight gain and decreased exercise tolerance.  

April 2009 VA treatment records show reports of chronic pain in the lower back and radiating pain into the lower extremities.  The Veteran stated the pain was unchanged, and that he was pain free at night.  The Veteran reported that the pain was worsened by physical activity and weather changes, while it was relieved by lying on his back.  He reported weight gain, a mild decrease in social activity, and a moderate decrease in recreational and sexual activity.

In March 2014, the Veteran underwent another VA examination.  The examiner noted the diagnosis of degenerative disc disease of the lumbar spine.  The Veteran complained of pain around the belt line, which worsened with activity, sitting for 5 to 10 minutes, standing for 30 to 60 minutes, and driving for 40 minutes.  He endorsed using lumbar supports his car, and heat and warms showers for relief.  He reported stiffness and cold weather intolerance.  The report noted that bending, stooping and lifting were limited to 10 pounds.  The Veteran reported pain from his right buttocks to the ankle on an intermittent basis, but without numbness or tingling.  The Veteran also reported pain in a similar distribution on the left side.

The Veteran reported that flare ups impacted the function of the thoracolumbar spine, stating that when a flare up occurs, he must cease his activity and rest.  Range of motion testing showed forward flexion limited to 50 degrees, with pain on maximum flexion; 0 degrees extension; 20 degrees bilateral lateral flexion, with pain on maximum flexion; and, 20 degrees bilateral lateral rotation, with pain at maximum rotation.  Repetitive motion testing did not reveal additional loss of motion, however, functional loss was noted to include less movement than normal, weakened movement, excess fatigability, and pain on movement.  There was no ankylosis of the spine.

The examiner noted that the Veteran had localized tenderness on L3-S1 in the midline and guarding of the thoracolumbar spine not resulting in abnormal gait or abnormal spinal contour, but not muscle spasm of the thoracolumbar spine.  The Veteran had normal strength on hip flexion, knee extension, ankle plantar flexion, ankle dorsiflexion, and great toe extension.  The Veteran had no muscle atrophy.

Reflex testing showed normal deep tendon reflexes in the bilateral knees and ankles.  The sensory examination showed normal sensation in the bilateral upper anterior thighs, bilateral thigh/knees, bilateral lower leg/ankles, and bilateral feet/toes.  Straight leg raising test was negative bilaterally.  The examination report indicates the Veteran had mild, intermittent radicular pain in the bilateral lower extremities, without other signs or symptoms of radiculopathy.  The examiner indicated sciatic nerve involvement, bilaterally.  The severity of the radiculopathy was noted as mild.  There were no other neurologic abnormalities or findings related to a thoracolumbar spine condition, such as bowel or bladder problems or pathologic reflexes.  The Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  The examiner noted that the Veteran did not have any scars related to his spinal condition or any other pertinent physical findings.  The examiner also noted that the Veteran's thoracolumbar spine condition impacted his ability to work, stating that prolonged sitting and standing with attempted heavy lifting, bending and stooping on a regular basis, will cause increased discomfort and pain and radiculopathy.  Range of motion of the spine will be dependent on the severity of the episode, however, it was impossible to accurately estimate specific degree limitation of range of motion, orthopedically.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the that the orthopedic manifestations of the Veteran's lumbar spine disability are appropriately evaluated as 10 percent disabling for prior to March 13, 2014.

The objective findings of record do not reflect evidence of unfavorable ankylosis of the entire lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  During this period, the Veteran's forward flexion of the thoracolumbar spine was shown to be 90 degrees at worst, and his combined range of motion shown to be 235 degrees at worst on VA examination in August 2008.  The August 2008 VA examiner found no evidence of ankylosis of the thoracolumbar spine.  The examiner also noted that the range of motion was not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance after three repetitions.  Thus, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of the 40 percent assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).  The Veteran did endorse flare ups, but the August 2008 examiner noted there was no sign of intervertebral disc syndrome.  Accordingly, an increased rating  pursuant to Diagnostic Code 5243 based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a.

Further, the Board finds that the orthopedic manifestations of the Veteran's lumbar spine disability likewise do not warrant an evaluation in excess of 20 percent since March 13, 2014.  At the March 2014 VA examination, the Veteran's forward flexion of the thoracolumbar spine was shown to be 50 degrees at worst, and his combined range of motion shown to be 130 degrees, at worst.  The examiner found no evidence of ankylosis of the thoracolumbar spine, and noted that the range of motion was not additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance after three repetitions.  There was no objective findings of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2013).  Thus, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of the 20 percent assigned since March 13, 2014.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).  Again, though the Veteran did endorse flare ups that require rest, the March 2014 examiner noted there was no sign of intervertebral disc syndrome.  Accordingly, an increased rating pursuant to Diagnostic Code 5243 based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a.

With regard to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, the evidence shows that the Veteran consistently reported symptoms of radiating pain down his bilateral lower extremities.  VA medical records show complaints of pain radiating into the lower extremities, and the March 2014 VA examination indicates the Veteran had mild intermittent radicular pain in the bilateral lower extremities, which the examiner attributed to the sciatic nerve, and noted the severity of the radiculopathy was mild. 

Given the objective medical evidence of record, the Board resolves all doubt in favor of the Veteran and finds that his lumbar spine disability was productive of objective neurological manifestations in the bilateral lower extremities as of 
June 5, 2008, the day after discharge from service.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Based on the March 2014 examiners indication that the radiculopathy was mild in severity, a 10 percent rating, but no higher, for right lower extremity radiculopathy is granted, effective June 5, 2008, and a 10 percent rating, but no higher, for left lower extremity radiculopathy is granted, effective June 5, 2008.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board concludes that the medical findings on examinations are of greater probative value than the Veteran's allegations regarding the severity of his lumbar spine disability.  The symptomatology noted in the medical and lay evidence has been adequately addressed by the evaluations assigned and do not more nearly approximate the criteria for higher evaluations at any time during all relevant periods on appeal.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 5242, 4.124a, Diagnostic Code 8520 (2013); see also Fenderson, supra. 


III.  Left Hip

The Veteran contends that he is entitled to a disability evaluation in excess of 10 percent for greater tronchanter bursitis of the left hip.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

By way of history, the Veteran initially claimed entitlement to service connection for a left hip disability in December 2004, one month before the end of his first tour of duty.  In a December 2005 rating decision, the RO awarded service connection for greater tronchanteric bursitis of the left hip with a 10 percent evaluation, effective January 2005.  Following his final discharge from service, the Veteran filed a claim for an increased evaluation for greater tronchanteric bursitis of the left hip.  In an October 2008 rating decision, the RO terminated compensation for greater tronchanteric bursitis of the left hip effective May 14, 2007 due to a return to active duty, and reinstated the evaluation of 10 percent, effective June 5, 2008, the date of discharge from service.  

The Veteran's greater tronchanteric bursitis of the left hip is currently in receipt of a 10 percent evaluation under Diagnostic Code 5019, which provides that bursitis is to be rated on limitation of motion of affected part, as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5019.

June 2008 VA treatment records show complaints of pain in the left hip area when walking and leaning forward, similar to a stress fracture incurred while on active duty.

At an August 2008 VA examination, the Veteran reported his left tronchanteric bursitis of the left hip had existed for 6 years.  He reported stiffness, heat and locking.  He did not have weakness, swelling, redness, giving way, lack of endurance, fatigability or dislocation.  He reported constant pain in the left hip, which traveled to the left leg.  He stated that at the time of pain, he could function without medication, though his current treatment was Advil.  He denied joint replacement, and reported that he did not experience any functional impairment from his left hip disability.

On examination, the left hip showed no signs of edema, effusion, weakness, tenderness, redness, heat, subluxation or guarding of movement.  Range of motion testing revealed flexion to 112 degrees, extension to 15 degrees, adduction to 20 degrees, abduction to 30 degrees, external rotation to 20 degrees, and internal rotation to 25 degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner noted that the diagnosis of greater tronchanteric bursitis of the left hip remained unchanged due to subjective complaints of pain and objective evidence of tenderness and limited range of motion.

A July 2008 VA treatment note states that an MRI x-ray did not show any evidence of a stress fracture, but did show bursitis, which probably accounted for the Veteran's hip discomfort.  The report indicates that there were some areas of abnormal images which might represent benign bone cysts, but would not cause any symptoms or require treatment.

At a March 2014 VA examination, the Veteran reported pain laterally and in the groin area.  He stated he was not able to sleep on the left hip and there was night pain.  The report indicated the Veteran walked with a limp and the Veteran reported that inclines and stairs bothered him.  He also endorsed stiffness and cold weather intolerance.  The examiner noted cracking and popping.  The Veteran stated that flare ups impacted the function of the hip, stating that during a flare up he must cease his activity and rest.

Range of motion testing showed left hip flexion to 90 degrees, with pain on maximum flexion, and left hip extension to 5 degrees, with pain at 0 degrees.  The examiner stated that abduction was not lost beyond 10 degrees, adduction was not limited such that the Veteran could not sit cross legs, and rotation was not limited such that the Veteran could not toe-out more than 15 degrees.  Repetitive motion testing revealed no additional loss of motion; however, the examiner did note functional loss and impairment of the hip to include less movement than normal, weakened movement, excess fatigability, and pain on movement.  There was localized tenderness on the left hip.  There was no ankylosis of the hip joint.

Muscle strength testing showed normal strength on hip flexion, abduction and extension.  There was no malunion or nonunion of the femur, flail hip joint or leg length discrepancy.  The report also notes the Veteran had not undergone total hip joint replacement, arthroscopic hip surgery, or any other hip surgery.  Further, the Veteran did not use any assistive device as a normal mode of locomotion.

The report indicated that imaging studies of the Veteran's hip indicated no degenerative or traumatic arthritis.  There were no other significant test findings or results.  However, the examiner did note that the Veteran's hip condition impacted his ability to work, stating that prolonged standing, walking and running with the traversing of inclines and uneven ground caused increased discomfort and pain and caused an antalgic gait on the left side.  Range of motion of the hip was dependent on the severity of the episode, but a specific degree of limitation of range of motion during a flare up could not be accurately estimated, orthopedically.

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved, and assigns a 10 percent evaluation when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  To that end, Diagnostic Code 5251 provides for a single 10 percent evaluation when hip extension is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  The Veteran is already in receipt of the maximum evaluation afforded under Diagnostic Code 5251, and therefore Diagnostic Code 5251 cannot serve as the basis for an increased rating.

Diagnostic Code 5252 provides for 10, 20, 30, and 40 percent evaluations when hip flexion is limited to 45, 30, 20, and 10 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5252.  Normal hip flexion is to 125 degrees; normal hip abduction is to 45 degrees.  38 C.F.R. § 4.71, Plate II (2013).

The probative and persuasive evidence of record does not support an evaluation greater than 10 percent for greater tronchanter bursitis of the left hip under 5252.  The objective evidence of record does not reflect that that Veteran's hip flexion was limited to 30 degrees or less.  Rather, the Veteran's left hip flexion was limited, at worst, to 90 degrees, with no additional loss of motion following repetitive motion.  Thus, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of the 10 percent assigned.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Other potentially applicable diagnostic codes pertaining to the hip have been considered.  However, as abduction of the thigh is not shown to be limited to 10 degrees, and there is no evidence of limitation of adduction of the hip such that the Veteran cannot sit cross legs, or rotation of the hip such that the Veteran cannot toe-out more than 15 degrees, application of Diagnostic Code 5253 is not warranted.  As there is no evidence of hip ankylosis or flail hip joint, Diagnostic Codes 5250, and 5254 are not for application.  Additionally, there was no evidence of impairment of the femur; therefore, assignment of an evaluation under Diagnostic Code 5255 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5253-55.

Because left hip flexion is not limited to less than 30 degrees of flexion, and there is no functional loss shown beyond that contemplated by the currently assigned evaluation, the applicable rating criteria do not support an evaluation greater than 10 percent for greater tronchanter bursitis of the left hip.


IV.  Extraschedular Considerations

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's degenerative arthritis of the lumbar spine is not inadequate.  The Veteran has complained of pain, stiffness, difficulty walking and bending forward, and radiating pain into the lower extremities, all of which is contemplated by the rating criteria.  Likewise, the schedular evaluation for the Veteran's greater tronchanter bursitis of the left hip is not inadequate.  The Veteran complained of pain, difficulty with prolonged standing and running, difficulty traversing uneven ground, stiffness, heat and locking.  These symptoms are contemplated by the rating criteria.  The Veteran merely disagrees with the assigned evaluations for his level of impairment for his respective disabilities.  In other words, he does not have any symptoms from his service-connected disorders that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disabilities; thus, the schedular evaluations are adequate to rate the Veteran's disabilities.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 10 percent greater tronchanter bursitis of the left hip have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  In June 2009, the RO issued a rating decision denying entitlement to a TDIU for lack of any evidence of unemployment.  The record for the period on appeal contains no mention of unemployability by Veteran, in the VA treatment records or VA examination reports.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial rating in excess of 10 percent prior to March 13, 2014, and a rating in excess of 20 percent since, for degenerative arthritis of the lumbar spine is denied.

A separate 10 percent rating, but no higher, for right lower extremity radiculopathy is granted, effective June 5, 2008, subject to the law and regulations governing the payment of monetary benefits.  

A separate 10 percent rating, but no higher, for left lower extremity radiculopathy is granted, effective June 5, 2008, subject to the law and regulations governing the payment of monetary benefits.  

Entitlement to a disability evaluation in excess of 10 percent for greater tronchanter bursitis of the left hip is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


